In this action to recover a balance of premiums an open cargo marine insurance policy, defendants appeal from an order of the Supreme Court, Kings County, entered March 28, 1973, which granted plaintiff’s motion for summary judgment and directed an *867assessment of damages to be held. Order affirmed, with $20 costs and disbursements. Special Term by the order under review properly granted summary judgment in favor of plaintiff. Further, it properly directed an assessment of damages to proceed (cf. Home Ins. Co. v. Benward & Perez, N. Y. L. J., Aug. 11, 1967, p. 8, col. 5, affd. 29 A D 2d 845). Inasmuch as this appeal is being heard on the original papers, we deem it appropriate to note that appellants’ counsel erroneously alleges in his “ Statement Pursuant to CPLR 5531 ” that appellants also are appealing from the judgment subsequently entered in plaintiff’s favor on May 1, 1973 after the damages were assessed at a hearing on April 30, 1973. The record discloses the notice of appeal, dated March 30,1973, was filed in the county clerk’s office on April 2, 1973. Obviously the notice of appeal was not and could not have constituted an appeal from the judgment of May 1, 1973. Hopkins, Acting P. J., Latham, Cohalan, Christ and Brennan, JJ., concur.